          Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 1 of 48




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                 No. 16-cr-453 (RJS)
                                                                      ORDER
 GERSON PELAGIO SUAREZ,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a pro se motion from Defendant Gerson Pelagio Suarez, dated

August 30, 2020, requesting compassionate release under the First Step Act of 2018, 18 U.S.C.

§ 3582(c)(1)(A). While the Court has publicly docketed that motion and several of its attachments

(attached hereto), Defendant also provided the Court with several pages of medical records

relevant to his requested relief. The Court has reviewed this private medical information and

concluded that the presumption in favor of open records is outweighed by Defendant’s privacy

interest. See United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995). Accordingly, the

medical records attached to Defendant’s motion for compassionate release shall be filed under

seal. Separately, the government is ordered to file a letter by September 22, 2020, setting forth its

position on Defendant’s request.

SO ORDERED.

Dated:          September 14, 2020
                New York, New York


                                                      RICHARD
                                                      R ICHARD J. J SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 2 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 3 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 4 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 5 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 6 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 7 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 8 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 9 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 10 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 11 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 12 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 13 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 14 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 15 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 16 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 17 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 18 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 19 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 20 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 21 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 22 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 23 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 24 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 25 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 26 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 27 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 28 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 29 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 30 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 31 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 32 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 33 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 34 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 35 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 36 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 37 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 38 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 39 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 40 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 41 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 42 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 43 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 44 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 45 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 46 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 47 of 48
Case 1:16-cr-00453-RJS Document 176 Filed 09/14/20 Page 48 of 48
